The following opinion was filed January 12, 1897:
Wiuslow, J.
By R. S. 1878, sec. 1038, subd. 2, all property owned exclusively by any “ county, city, village, town ■or school district ” is exempt from taxation. By the charter of the city of Milwaukee (ch. 184, Laws of 1874) it is *427provided that “the city may lease, purchase and hold real or personal estate sufficient for the convenience of the inhabitants thereof, and may sell and convey the same and the same shall be free from taxation.” Subch. XX, sec. 1.1. The simple question is whether, under either of these provisions, the land in question was exempt from taxation. The city had certainly not leased it, nor had it purchased it, nor did it own it exclusively. As pointed out in Perrigo v. Milwaukee, 92 Wis. 236, the legal title was in the vendors, and the city simply had an option to purchase with the right to possession until default. It was not bound to pay the purchase money. Under these circumstances, we are unable to see how the land could be considered either as owned exclusively by the city or leased by the city. The principle that the vendee in possession of land under a contract of purchase which binds him to pay the purchase money is the equitable owner, and, in the absence of express agreement, must pay the taxes (Williamson v. Neeves, 94 Wis. 656), has no application for the reason that the city is not holding the land under a contract of purchase. The city may choose to acquire the title by paying the sums named in the contract, or it may choose to cease paying, and forfeit its option. It now has possession under an option, but it has no lease, and certainly has no title, much less an exclusive title. The complaint shows no cause of action, and the injunctional order should have been dissolved.
By the Court.— Order reversed, and action remanded with directions to dissolve the temporary injunctional order.
A motion for a rehearing was denied March 16, 1897.